 
Exhibit 10.1
 
PLAN OF EXCHANGE
 
BY WHICH
Roadships Holdings, Inc.
(a Delaware corporation)
SHALL ACQUIRE
Endeavour Logistics Pty Ltd.
 
(a corporation organized under the laws of Australia)


ADJUSTMENTS: lead This Plan of Exchange (the “Agreement” or “Plan of Exchange”)
is made and dated as of this 22th day of June, 2009, and is intended to
supersede all previous ELP or written agreements, if any, between the parties,
with respect to its subject matter. This Agreement anticipates that extensive
due diligence shall have been performed by both parties. All due diligence shall
have been completed by the Parties no later than June 22, 2009.
 
I. RECITALS
 
1. The Parties to this Agreement:


(1.1) Roadships Holdings, Inc. ("RDSH "), a Delaware corporation.


(1.2)  Endeavour Logistics Pty Ltd., a corporation organized under the laws of
Australia (“ELP”). ELP’s corporate id number is 123751851.


2. The Capital of the Parties:


(2.1) The Capital of RDSH consists of 1,000,000,000 authorized shares of Common
Stock, par value $0.001 of which 106,197,430 shares are issued and outstanding.
(2.2) The Capital of ELP consists of 500 Ordinary Shares issued pursuant to
Australian law which for the purposes of this agreement shall be referred to as
common stock.


3. Transaction Descriptive Summary: RDSH desires to acquire 100% of the issued
and outstanding Ordinary Shares of ELP and the shareholders of ELP (the “ELP
Shareholders”) desire that ELP be acquired by RDSH.  Pursuant to this Agreement
RDSH shall acquire 500 shares of ELP in exchange for a new issuance of 500
shares of RDSH to the ELP shareholders which will give ELP an interest in RDSH
representing approximately less than 1% of the then issued and outstanding
shares of RDSH on a fully diluted basis.  This transaction will not close
immediately but shall be conditioned on approval by the board of RDSH and ELP
respectively.  The parties intend that the transactions qualify and meet the
Internal Revenue Code requirements for a tax free reorganization, in which there
is no corporate gain or loss recognized by the parties, with reference to
Internal Revenue Code (IRC) sections 354 and 368.


4. SEC compliance. RDSH shall cause the filing with the Commission of a Current
Report on Form 8-K, within four business days of the date hereof, reporting the
execution of this Agreement.


5. Delaware compliance.  Articles of Exchange are required to be filed by
Delaware  law as the last act to make the plan of exchange final and effective
under Delaware law.


6. Audited Financial Statements. Certain filings under the Securities Exchange
Act of 1934, such as a Current Report on Form 8-K, require audited financial
statements of ELP to be filed with the SEC within 71 days of the initial Form
8-K filing with respect to this transaction.  In connection with RDSH’s filing
of a Current Report on Form 8-K/A within 71 days after the closing, as it
relates to this transaction, audited financial statements of ELP will be filed
with the SEC in accordance with Form 8-K.  ELP has agreed to provide audited
financial statements prepared in conformity with U.S. GAAP to RDSH at or prior
to closing.
 
II. PLAN OF EXCHANGE


1. Conditions Precedent to Closing.


The obligation of the parties to consummate the transactions contemplated herein
are subject to the fulfillment or waiver prior to the closing of the following
conditions precedent:
 
(1.1) Shareholder Approval. ELP and RDSH shall have secured their shareholder
approvals for this transaction, if required, in accordance with the laws of its
place of incorporation and its constituent documents.
 
(1.2) Board of Directors. The Boards of Directors of each of ELP and RDSH shall
have approved the transaction and this agreement, in accordance with the laws of
its place of incorporation and its constituent documents.
 
(1.3) Due Diligence Investigation. Each party shall have furnished to the other
party all corporate and financial information which is customary and reasonable,
to conduct its respective due diligence, normal for this kind of transaction. If
either party determines that there is a reason not to complete the Plan of
Exchange as a result of their due diligence examination, then they must give
written notice to the other party prior to the expiration of the due diligence
examination period. The due diligence period, for purposes of this paragraph,
shall have expired on June 22, 2009.  The Closing Date shall be three days after
the satisfaction or waiver of all of the conditions precedent to closing set
forth in this Plan of Exchange, unless extended to a later date by mutual
agreement of the parties.
 
(1.4) The rights of dissenting shareholders, if any, of each party shall have
been satisfied and the Board of Directors of each party shall have determined to
proceed with the Plan of exchange.
 
(1.5) All of the terms, covenants and conditions of the Plan of exchange to be
complied with or performed by each party before Closing shall have been complied
with, performed or waived in writing;
 
(1.6)   Delivery of Audited Financial Statements.   ELP shall have delivered to
RDSH audited financial statements and an audit report thereon for the year ended
December 31, 2008, and interm financials for the period ending June 30, 2008 any
required audits shall be prepared by a PCAOB member audit firm in accordance
with U.S. GAAP at ELP’s expense.


2. Conditions Concurrent and Subsequent to Closing.


(2.1) Delivery of Registered Capital of ELP.  Immediately upon or within 30 days
from the date of this agreement, RDSH shall have 100% of the beneficial interest
of Endeavour Logistics Pty Ltd.


(2.2) Acquisition Share Issuance. Immediately upon the Closing, RDSH shall issue
to the ELP Shareholders 500 new investment shares of Common Stock of RDSH to the
ELP Shareholders in exchange for 100% of the capital stock of ELP, which will
give ELP an interest in RDSH representing less than 1% of the then issued and
outstanding shares on a fully diluted basis.
 
3. Plan of Exchange


(3.1) Exchange and Reorganization: RDSH and ELP shall be hereby reorganized,
such that RDSH shall acquire 100% the capital stock of ELP, and ELP shall become
a wholly-owned subsidiary of RDSH.


(3.2) Issuance of Common Stock: Within 60 days upon the effective date of the
Plan of Exchange, RDSH shall issue 500 new investment shares of Common Stock of
RDSH to or for the ELP Shareholders.


(3.3) Closing/Effective Date: The Plan of exchange shall become effective
immediately upon approval and adoption by the parties hereto, in the manner
provided by the law of the places of incorporation and constituent corporate
documents, and upon compliance with governmental filing requirements, such as,
without limitation, filings under the Securities Exchange Act of 1934, and the
filing of Articles of Exchange, if applicable under State Law. Closing shall
occur upon the approval by the Board of Directors of the parties hereto or are
waived by the parties.


(3.4) Surviving Corporations: Both corporations shall survive the exchange and
reorganization herein contemplated and shall continue to be governed by the laws
of its respective jurisdiction of incorporation.


(3.5) Rights of Dissenting Shareholders: Each Party is the entity responsible
for the rights of its own dissenting shareholders, if any.
 
         (3.6) Service of Process and Address: Each corporation shall continue
to be amenable to service of process in its own jurisdiction, exactly as before
this acquisition.


The address of ELP will be changed, according to the instruction of RDSH.


(3.7) Surviving Articles of Incorporation: the Articles of Incorporation of each
Corporation shall remain in full force and effect, unchanged.


(3.8) Surviving By-Laws: the By-Laws of each Corporation shall remain in full
force and effect, unchanged.


(3.9) Further Assurance, Good Faith and Fair Dealing: the Directors of each
Company shall execute and deliver any and all necessary documents,
acknowledgments and surances and do all things proper to confirm or acknowledge
any and all rights, titles and interests created or confirmed herein; and both
companies covenant expressly hereby to deal fairly and in good faith with each
other and each others shareholders. In furtherance of the parties desire, as so
expressed, and to encourage timely, effective and businesslike resolution the
parties agree that any dispute arising between them, capable of resolution by
arbitration, shall be submitted to binding arbitration. As a further incentive
to private resolution of any dispute, the parties agree that each party shall
bear its own costs of dispute resolution and shall not recover such costs from
any other party.


(3.10) General Mutual Representations and Warranties. The purpose and general
import of the Mutual Representations and Warranties, are that each party has
made appropriate full disclosure to the others, that no material information has
been withheld, and that the information exchanged is accurate, true and correct.
These warranties and representations are made by each party to the other, unless
otherwise provided in this agreement, and they speak and shall be true
immediately before Closing.


 
(3.10.1) Organization and Qualification. Each corporation is duly organized and
in good standing, and is duly qualified to conduct any business it may be
conducting, as required by law or local ordinance.



 
(3.10.2) Corporate Authority. Each corporation has corporate authority, under
the laws of its jurisdiction and its constituent documents, to do each and every
element of performance to which it has agreed, and which is reasonably
necessary, appropriate and lawful, to carry out this Agreement in good faith.



 
(3.10.3) Ownership of Assets and Property. Each corporation has lawful title and
ownership of it property as reported to the other, and as disclosed in its
financial statements.



 
(3.10.4) Absence of Certain Changes or Events. Each corporation has not had any
material changes of circumstances or events which have not been fully disclosed
to the other party, and which, if different than previously disclosed in
writing, have been disclosed in writing as currently as is reasonably
practicable.  Specifically, and without limitation:



 
(3.10.4-a) the business of each corporation shall be conducted only in the
ordinary and usual course and consistent with its past practice, and neither
party shall purchase or sell (or enter into any agreement to so purchase or
sell) any properties or assets or make any other changes in its operations,
respectively, taken as a whole, or provide for the issuance of, agreement to
issue or grant of options to acquire any shares, whether common, redeemable
common or convertible preferred, in connection therewith;



 
(3.10.4-b) Except as set forth in this Plan of Exchange, neither corporation
shall (i) amend its Articles of Incorporation or By-Laws, (ii) change the number
of authorized or outstanding shares of its capital stock, or (iii) declare, set
aside or pay any dividend or other distribution or payment in cash, stock or
property to the extent that which might contradict or not comply with any clause
or condition set forth in this Plan of Exchange;



 
(3.10.4-c) Neither corporation shall (i) issue, grant or pledge or agree or
propose to issue, grant, sell or pledge any shares of, or rights of any kind to
acquire any shares of, its capital stock, (ii) incur any indebtedness other than
in the ordinary course of business, (iii) acquire directly or indirectly by
redemption or otherwise any shares of its capital stock of any class or (iv)
enter into or modify any contact, agreement, commitment or arrangement with
respect to any of the foregoing;



 
(3.10.4-d) Except in the ordinary course of business, neither party shall (i)
increase the compensation payable or to become payable by it to any of its
officers or directors; (ii) make any payment or provision with respect to any
bonus, profit sharing, stock option, stock purchase, employee stock ownership,
pension, retirement, deferred compensation, employment or other payment plan,
agreement or arrangement for the benefit of its employees (iii) grant any stock
options or stock appreciation rights or permit the exercise of any stock
appreciation right where the exercise of such right is subject to its discretion
(iv) make any change in the compensation to be received by any of its officers;
or adopt, or amend to increase compensation or benefits payable under, any
collective bargaining, bonus, profit sharing, compensation, stock option,
pension, retirement, deferred compensation, employment, termination or severance
or other plan, agreement, trust, fund or arrangement for the benefit of
employees, (v) enter into any agreement with respect to termination or severance
pay, or any employment agreement or other contract or arrangement with any
officer or director or employee, respectively, with respect to the performance
or personal services that is not terminable without liability by it on thirty
days notice or less, (vi) increase benefits payable under its current severance
or termination, pay agreements or policies or (vii) make any loan or advance to,
or enter into any written contract, lease or commitment with, any of its
officers or directors;



 
(3.10.4-e) Neither party shall assume, guarantee, endorse or otherwise become
responsible for the obligations of any other individual, firm or corporation or
make any loans or advances to any individual, firm or corporation, other than
obligations and liabilities expressly assumed by the other that party;



 
(3.10.4-f) Neither party shall make any investment of a capital nature either by
purchase of stock or securities, contributions to capital, property transfers or
otherwise, or by the purchase of any property or assets of any other individual,
firm or corporation.



 
(3.10.5) Absence of Undisclosed Liabilities. Each corporation has, and has no
reason to anticipate having, any material liabilities which have not been
disclosed to the other, in the financial statements or otherwise in writing.



 
(3.10.6) Legal Compliance. Each corporation shall comply in all material
respects with all Federal, state, local and other governmental (domestic or
foreign) laws, statutes, ordinances, rules, regulations (including all
applicable securities laws), orders, writs, injunctions, decrees, awards or
other requirements of any court or other governmental or other authority
applicable to each of them or their respective assets or to the conduct of their
respective businesses, and use their best efforts to perform all obligations
under all contracts, agreements, licenses, permits and undertaking without
default.



 
(3.10.7) Legal Proceedings. Each corporation has no legal proceedings,
administrative or regulatory proceeding, pending or suspected, which have not
been fully disclosed in writing to the other.



 
(3.10.8) No Breach of Other Agreements.  This Agreement, and the faithful
performance of this agreement, will not cause any breach of any other existing
agreement, or any covenant, consent decree, or undertaking by either, not
disclosed to the other.



 
(3.10.9) Capital Stock. The issued and outstanding shares and all shares of
capital stock of each corporation is as detailed herein, that all such shares
are in fact issued and outstanding, duly and validly issued, were issued as and
are fully paid and non-assessable shares, and that, other than as represented in
writing, there are no other securities, options, warrants or rights outstanding,
to acquire further shares of such corporation.
 
 
(3.10.10) SEC Reports. RDSH has filed all required registration statements,
prospectuses, reports, schedules, forms, statements and other documents required
to be filed by it with the SEC since the date of its registration under the
Securities Act of 1933, as amended (collectively, including all exhibits
thereto, the "RDSH SEC Reports").  None of the RDSH SEC Reports, as of their
respective dates, contained any untrue statements of material fact or failed to
contain any statements which were necessary to make the statements made therein,
in light of the circumstances, not misleading.  All of the RDSH SEC Reports, as
of their respective dates (and as of the date of any amendment to the respective
RDSH SEC Reports), complied as to form in all material respects with the
applicable requirements of the Securities Act and the Exchange Act and the rules
and regulations promulgated thereunder.

 
 
(3.10.11) Brokers' or Finder's Fees. Each corporation is unaware of any claims
for brokers' fees, or finders' fees, or other commissions or fees, by any person
not disclosed to the other, which would become, if valid, an obligation of
either company.



(3.11) Miscellaneous Provisions


 
(3.11.1) Except as required by law, no party shall provide any information
concerning any aspect of the transactions contemplated by this Agreement to
anyone other than their respective officers, employees and representatives
without the prior written consent of the other parties hereto. The aforesaid
obligations shall terminate on the earlier to occur of (a) the Closing, or (b)
the date by which any party is required under its articles or bylaws or as
required by law, to provide specific disclosure of such transactions to its
shareholders, governmental agencies or other third parties. In the event that
the transaction does not close, each party will return all confidential
information furnished in confidence to the other.  In addition, all parties
shall consult with each other concerning the timing and content of any press
release or news release to be issued by any of them.



 
(3.11.2) This Agreement may be executed simultaneously in two or more
counterpart originals. The parties can and may rely upon facsimile signatures as
binding under this Agreement, however, the parties agree to forward original
signatures to the other parties as soon as practicable after the facsimile
signatures have been delivered.



 
(3.11.3) The Parties to this agreement have no wish to engage in costly or
lengthy litigation with each other. Accordingly, any and all disputes which the
parties cannot resolve by agreement or mediation shall be submitted to binding
arbitration under the rules and auspices of the American Arbitration
Association.  The venue for arbitration shall be Charlotte North Carolina.  As a
further incentive to avoid disputes, each party shall bear its own costs, with
respect thereto, and with respect to any proceedings in any court brought to
enforce or overturn any arbitration award. This provision is expressly intended
to discourage litigation and to encourage orderly, timely and economical
resolution of any disputes which may occur.



 
(3.11.4) If any provision of this Agreement or the application thereof to any
person or situation shall be held invalid or unenforceable, the remainder of the
Agreement and the application of such provision to other persons or situations
shall not be effected thereby but shall continue valid and enforceable to the
fullest extent permitted by law.



 
(3.11.5) No waiver by any party of any occurrence or provision hereof shall be
deemed a waiver of any other occurrence or provision.



 
(3.11.6) The parties acknowledge that both they and their counsel have been
provided ample opportunity to review and revise this agreement and that the
normal rule of construction shall not be applied to cause the resolution of any
ambiguities against any party presumptively. The Agreement shall be governed by
and construed in accordance with the laws of the State of Delaware.



4. Termination. The Plan of exchange may be terminated by written notice, at any
time prior to closing, (i) by mutual consent, (ii) by either party during the
due diligence phase, (iii) by either party, in the event that the transaction
represented by the anticipated Plan of exchange has not been implemented and
approved by the proper governmental authorities 60 days from the date of this
Agreement, or (v) by either party in the event that a condition of closing is
not met by July 31, 2009. In the event that termination of the Plan of exchange
by either or both, as provided above, the Plan of exchange shall forthwith
become void and there shall be no liability on the part of either party or their
respective officers and directors.


5. Closing.  The parties hereto contemplate that the closing of this Plan of
Exchange shall occur no more than three days after all of the conditions
precedent have been met or waived.  The closing deliveries will be made pursuant
to this Agreement. In addition, within 60 days of signing the Plan of Exchange,
RDSH shall issue 500 shares of Common Stock of RDSH pursuant to Regulation S
under the Securities Act of 1933, as amended, to the ELP shareholders and RDSH
shall acquire 100% of the capital stock of ELP.


6.  Merger Clause.  This Plan of Exchange constitute the entire agreement of the
parties hereto with respect to the subject matter hereof, and such document
supersedes all prior understandings or agreements between the parties hereto,
whether oral or written, with respect to the subject matter hereof, all of which
are hereby superceded, merged and rendered null and void.




IN WITNESS WHEREOF, The parties hereto, intending to be bound, hereby sign this
Plan of Exchange below as of the date first written above.
 
[SIGNATURE PAGE FOLLOWS]


 
ROADSHIPS HOLDINGS, INC.
 
By: /s/ Robert Smith
Robert Smith, Secretary
 


ENDEAVOUR LOGISTICS PTY LTD.
 


By: /s/ Michael Nugent
Michael Nugent, President




 


 

